                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


BRANDON NICHOLAS BARNETT,                       )
                                                )
               Plaintiff,                       )
                                                )    No. 1:19-CV-00008 JAR
       v.                                       )
                                                )
NINA HILL, et al.,                              )
                                                )
               Defendant.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s pro se motion for appointment of an

independent medical expert (Doc. No. 31); motion for appointment of counsel (Doc. No. 32); and

motion to produce documents and interrogatory responses (Doc. No. 34); and Defendants’ Motion

for Protective Order and to Stay Discovery (Doc. No. 36).

       Motion for appointment of medical expert

       Plaintiff asks the Court to appoint an independent medical expert to this case pursuant to

Federal Rule of Evidence 706 to “help the courts and the jury understand the conflicting and

complex issues at hand,” and to order that prison officials and Corizon pay for the costs of the

expert because he is indigent. Rule 706 authorizes the court to appoint an expert witness to testify

in an action and order reasonable compensation be paid to the witness by the parties, in such

proportion as the court directs. Fed. R. Evid. 706(a), (b). Courts have considerable discretion in

deciding whether to appoint an expert pursuant to Rule 706 and in apportioning costs under that

provision when one party is indigent. See Severance v. Chastain, No. 4:15-CV-74 CAS, 2018 WL

1251915, at *2 (E.D. Mo. Mar. 12, 2018) (citing cases). Nevertheless, courts rarely exercise their

authority under Rule 706, requiring extraordinary and compelling circumstances to justify

                                                 1
appointing an expert witness under this rule. See Malady v. Corizon, No. 1:13CV80 SNLJ, 2013

WL 5835995, at *1–2 (E.D. Mo. Oct. 30, 2013) (citing In re Joint Eastern and Southern Districts

Asbestos Litigation, 830 F. Supp. 686, 693 (E. & S.D.N.Y. 1993) (citing Fed. R. Evid. 706,

Advisory Comm. Note (“experience indicates that actual appointment is a relatively infrequent

occurrence”)); United States Marshals Serv. v. Means, 741 F.2d 1053, 1059 (8th Cir. 1984) (court

should appoint an expert witness only under compelling circumstances) (subsequent history

omitted).

       Here, Plaintiff has not shown compelling circumstances warranting the appointment of an

expert witness. His claim for relief concerns failure to treat his testicular pain and shrinkage.

Plaintiff is able to testify to the effect of his medical condition upon him. Because the purpose of

Rule 706, i.e., to assist the factfinding of the court, would not be served by appointing Plaintiff a

court-appointed expert at this point in the proceedings, the motion will be denied without

prejudice.

       Motion for appointment of counsel

       A review of the file indicates that Plaintiff first requested appointment of counsel on

January 16, 2019. (Doc. No. 3). The Court denied Plaintiff’s request without prejudice on May 9,

2019, finding he had demonstrated that he could adequately present his claims to the Court and

noting that the case is neither factually nor legally complex. (Doc. No. 9). Plaintiff requested

appointment of counsel a second time on July 18, 2019 (Doc. No. 25) and the Court again denied

his request after considering the relevant factors. See Johnson v. Williams, 788 F.2d 1319, 1322-

23 (8th Cir. 1986); Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1005 (8th Cir. 1984).

The Court finds nothing in the record to cause it to reconsider its previous orders denying

Plaintiff’s requests for appointment of counsel. As such, the Court will deny Plaintiff’s latest

motion for appointment of counsel without prejudice.
                                                 2
        Motion to produce discovery

        Plaintiff seeks an order compelling Defendants to respond to his interrogatories and

requests for production of documents. Plaintiff’s discovery seeks information regarding his

medical care. Defendants have moved for a protective order and to stay discovery pending

resolution of their motion for summary judgment based on Plaintiff’s failure to exhaust

administrative remedies prior to filing the instant lawsuit.

        The Court is vested with broad discretion to manage discovery. Bunting v. Sea Ray, Inc.,

99 F.3d 887, 890 (8th Cir. 1996). Pursuant to Rule 26(c)(1), the Court may, for good cause, issue

a protective order forbidding or limiting discovery. The avoidance of undue burden or expense is

grounds for the issuance of a protective order, Fed. R. Civ. P. 26(c), and a stay of discovery pending

resolution of potentially dispositive issues furthers the goal of efficiency for the courts and the

litigants. See Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988) (stay of discovery pending

resolution of immunity issue). Courts have recognized the propriety of delaying discovery on the

merits of the plaintiff’s claims pending resolution of an exhaustion motion. See, e.g., Albino v.

Baca, 747 F.3d 1162, 1170–71 (9th Cir. 2014) (en banc), cert. denied, 135 S. Ct. 403 (2014). The

failure to exhaust is an affirmative defense, and Defendants are entitled to move for judgment on

the issue. Id. at 1166.

        Defendants’ motion, if meritorious, is potentially dispositive of the case. Further, any

discovery is unnecessary for resolution of the motion because the issues raised are exhaustion of

administrative remedies. Thus, the Court finds that judicial economy is best served by staying

discovery until after the Court rules on Defendants’ pending motion for summary judgment. The

Court will grant Defendants’ motion for protective order and to stay discovery until it rules on

their motion for summary judgment. If, after the Court rules on the motion, it has not disposed of



                                                  3
this action, the Court will lift the stay. In light of this ruling, Plaintiff’s motion to produce discovery

is denied as moot.

        Accordingly,

        IT IS HEREBY ORDERED that Plaintiff’s motion for appointment of an independent

medical expert [31] is DENIED without prejudice.

        IT IS FURTHER ORDERED that Plaintiff’s motion for appointment of counsel [32] is

DENIED without prejudice.

        IT IS FURTHER ORDERED that Defendants’ Motion for Protective Order and to Stay

Discovery [36] is GRANTED and Plaintiff’s motion to produce documents and interrogatory

responses [34] is DENIED as moot.



Dated this 30th day of September, 2019.




                                                     ________________________________
                                                     JOHN A. ROSS
                                                     UNITED STATES DISTRICT JUDGE




                                                    4
